Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alice L. Roseboro appeals the district court’s order adopting the magistrate judge’s recommendation and denying relief in her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Roseboro v. Comporium Commc’ns, No. *2600:10-cv-03267-MBS, 2018 WL 4647519 (D.S.C. Aug. 29, 2018). Roseboro’s motion to amend is granted. We grant dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.